Offense, the unlawful transportation of intoxicating liquor; penalty, two years in the penitentiary.
Motion for new trial was overruled and notice of appeal entered of record on March 19, 1929. The statement of facts and all bills of exception shown in the record were filed July 10, 1929, more than ninety days after notice of appeal was entered of record. The only order of extension appearing in the record is an undated one in the following language:
"That the Court grant him thirty days additional upon the sixty days heretofore granted, in-as-much as he has had his bills ready and has had no opportunity in which to present said bills for approval."
No original order of extension appears in the transcript and the above quoted one being undated, we cannot presume that it was within the time originally granted, even if such a one had appeared. This would be necessary to entitle the bills of exception to any consideration. Presley v. State, 60 Tex. Crim. 102; Vernon's C. C. P., Art. 760, Note 45, where authorities are collated. Both the statement of facts and bills of exception were filed too late for consideration by this Court.
Ex parte affidavits have been filed attempting to excuse the delay but in view of the above the facts therein set out do not help appellant any, even if all he avers is true.
The record presents nothing for review and the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                APPELLANT'S MOTION FOR REHEARING.